This is a companion case to No. 19796, entitled "New Amsterdam Casualty Co. v. First National Bank, Oklahoma City et al.," this day decided by this court. (154 Okla. 74,6 P.2d 779.) The parties are the same, except that in case No. 19796 the Exchange National Bank of Ardmore was codefendant with the First National Bank of Oklahoma City, Okla. In the case at bar, the American National Bank of Ardmore is a codefendant with the First National Bank of Oklahoma City. The pleadings, evidence, agreed stipulation of facts and briefs are substantially the same as in case No. 19796. In the case at bar the check involved is in the sum of $6,461.05, being one of the two cashier's checks of the First National Bank of Oklahoma City mentioned in said cause No. 19796 payable to "S.F. Haynie, County Treasurer." The same was indorsed by "S.F. Haynie, County Treasurer, Carter County, Okla., and presented to said American National Bank of Ardmore instead of to said Exchange National Bank. The American National Bank paid the proceeds thereof to said S.F. Haynie individually, upon his request, and the same was misappropriated by said Haynie to the detriment of Carter county.
In view of the opinion in case No. 19796, we hold that the principles of law therein announced are controlling herein, and that the judgment of the trial court should be, and the same is hereby affirmed.
LESTER, C. J., CLARK, V. C. J., and CULLISON, SWINDALL, ANDREWS, and KORNEGAY, JJ., concur. RILEY, J., dissents. PUGH, Special Justice, absent.